Citation Nr: 1117786	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-10 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a temporary total disability rating for convalescence under 38 C.F.R. § 4.30 following back surgery on May 10, 2010. 

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine following the expiration of convalescence. 

3.  Entitlement to a separate and compensable rating for paresthesia, a neurological abnormality associated with the service connected degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from August 1988 to May 1995. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee, which granted service connection for degenerative joint disease of the lumbar spine and assigned a 10 percent rating. 

In July 2010 a travel Board hearing was held by the undersigned at the RO; the transcript is of record.

In September 2010 the Board denied the claim for an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine prior to May 10, 2010 and remanded the issue of an increased rating beginning May 10, 2010 for a VA examination, to include a temporary total disability rating.  In December 2010 the Board remanded the issue again for an adequate VA examination.  There has been substantial compliance with the Board remand order.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) 

The issues have been recharacterized to comport with the evidence of record and the findings herein. 

The Board notes that per Rice v. Shinseki, 22 Vet. App. 447 (2009) a claim for an increased rating contains an implicit claim for total disability based on individual unemployability (TDIU) when the Veteran presents evidence of unemployability.  However, in this case, a claim for TDIU was adjudicated and denied in the September 2007 rating decision.  The Veteran did not appeal the decision or requested reconsideration.  As such, the Board lacks jurisdiction to review the claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran underwent surgery on his lower back on May 10, 2010 which required a period of convalescence. 

2. The medical evidence following the period of convalescence shows that the service-connected degenerative joint disease of the lumbar spine was manifested by chronic back pain; however there was no evidence of forward flexion of the thoracolumbar spine less than 60 degrees, motion of the thoracolumbar spine was within normal limits, and there was no muscle spasm, guarding or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour. 

3.  The Veteran has paresthesia, a neurological abnormality associated with his degenerative joint disease of the lumbar spine.  


CONCLUSIONS OF LAW

1. The criteria for the assignment of a temporary total disability rating for service connected degenerative joint disease of the lumbar spine beginning on date of surgery on May 10, 2010 have been met.  38 C.F.R. § 4.30 (2010)

2. The criteria for the assignment of a rating in excess of 10 percent following the period of convalescence for the service-connected degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (in effect since September 26, 2003).

3.  The criteria for a separate and compensable rating for paresthesia, a neurological abnormality associated with the service connected degenerative joint disease of the lumbar spine, has been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.124(a), Diagnostic Code 8520 (20).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Letters dated December 2006 and March 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The issue of a higher rating for degenerative joint disease of the lumbar spine involves a "downstream" issue, as the initial claim for service connection was granted in the September 2007 rating decision appealed.  The Board adjudicated the initial rating prior to May 10, 2010 in a September 2010 decision.  When service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been proven, rendering section 5103(a) notice no longer required as the purpose of the notice has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  As the Veteran's claim for a higher rating was appealed directly from the initial rating assigned, no further action under the section 5103(a) is required.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional VA or private records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in September 2010 and an additional opinion was provided in February 2011; the Veteran has not argued, and the record does not reflect, that these examinations and opinions are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The September 2010 examination and the February 2011 opinion, together, fully addressed the issues of temporary total disability and neurological abnormalities, and provided findings to permit application of the rating criteria. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


Analysis 

The Veteran seeks an increased rating for his degenerative joint disease of the lumbar spine and reported that he had back surgery on May 10, 2010. 

The Veteran is service connected for degenerative joint disease of the lumbar spine.  

A total disability rating (100 percent) will also be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted.  Total ratings will be assigned under this section if treatment of a service-connected disability resulted in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or; (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  

The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).

The medical records show that on May 10, 2010 a lumbar laminectomy at L1 and L2 with removal of intradural mass (ruptured disk), a pedicle screw fixation from L1-L2 and lateral transverse fusion from L1-L2 were performed. 

On May 15, 2010 the Veteran went to the emergency department as he had not received his pain medication following his back surgery. 

A September 2010 VA examiner noted that there was no record indicating that the Veteran required any care or restrictions beyond the expected convalescence period. 

A February 2011 VA examiner noted that expected restrictions from lumbar fusion for heavy employment range from 84 days to restrictions mandating not return to work in that position according to disability guidelines.  Sedentary and light duty job classifications are expected to return to usual job duties in the range of 42-84 days, therefore the expected convalescent period for lumbar fusion is longer than one month.  The examiner noted that there was no clear documentation as to when the Veteran was expected to return to work and when convalescence ended but the period is presumed to have followed somewhat the guidelines set forth under the disability guideline. 

The May 10, 2010 operation report and the February 2011 VA examination show that the Veteran underwent surgery for his service connected degenerative joint disease of the lumbar spine and that the surgery necessitated convalescence of greater than one month.  The fact that the Veteran walked into the emergency department in order to obtain pain medication to treat his lower back pain, five days after back surgery, does not have any bearing on the determination as to whether the Veteran was on a period of convalescence at that time or whether he is entitled to a temporary total disability rating. 
  
The Board finds that the May 10, 2010 surgery for the service connected degenerative joint disease of lumbar spine necessitated a period of convalescence of more than one month.  As such, entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 beginning May 10, 2010 is warranted. 

Increased Rating and Neurological Abnormality 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  

Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran seeks an increased rating for his service-connected degenerative joint disease of the lumbar spine, initially assigned a 10 percent rating.  As the claim for an initial rating in excess of 10 percent prior to May 10, 2010 was denied in the September 2010 Board decision, the rating period on appeal begins on May 10, 2010.  However for practical purposes, as a temporary total disability has been granted as of May 10, 2010 the actual rating assigned will not be in effect until after the award for the period of convalescence.  

VA outpatient treatment records note complaints of chronic low back pain and tingling.

At a September 2010 VA examination the Veteran reported back pain for years which has gradually worsened with constant tingling in his feet.  He reported weekly flare ups consisting of an increase in pain but did not report any severely impaired function other than needing to stand and walk during flare ups.  He reported no incapacitating episodes.  Upon physical examination the range of motion of the thoracolumbar spine was flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  There was no objective evidence of pain on active range of motion or following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  Sensory exam findings were all normal.  

A February 2011 VA examination report found that there was neurological involvement of the lumbar spine and the resulting symptoms were transient paresthesias which the Veteran complained of during the September 2010 VA examination and which were noted before.  The examiner noted that while the neurological examination has been consistently normal, the Veteran's imaging did indicate intradural disk rupture which would be medically likely to cause the Veteran's complaints of paresthesia even though the exams are normal.  The examiner reported that the Veteran's complaints are consistent with it being caused by his lower back disability.  While the Veteran has no paralysis to any degree on any of his exams, and no paralyzed nerves are identified, informed medical speculation would lead to the conclusion they would involve the cutaneous branches of distal sciatic nerves which would innervate the Veteran's lower legs and feet, consistent with his complaints.  While this is a speculation, the examiner explained that paresthesia is a largely subjective complaint and transient paresthesia may generally not produce any objective abnormalities on any testing.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disabilities of the spine, such as degenerative joint disease of the lumbar spine  (Diagnostic Code 5242), for example, are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, if there is vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

The manifestations necessary to meet the criteria for the assignment of a rating in excess of 10 percent are not present.  The medical evidence does not show forward flexion of the thoracolumbar spine less than 60 degrees; range of motion of the thoracolumbar spine less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or ankylosis of the entire thoracolumbar spine.

While the September 2010 examination noted that the Veteran reported experiencing pain in his lower back, pain is already compensated with the assignment of the 10 percent rating.  

Pain on use is considered a major factor in evaluating disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, there was no objective evidence of pain on active range of motion, pain following repetitive motion or any additional limitations after range of motion repetitions.  The Veteran's pain has been considered in the 10 percent rating currently assigned.

Intervertebral disc syndrome (Diagnostic Code 5243) may be rated under the General Rating Formula above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever provides for the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

As there is no evidence of any incapacitating episodes requiring bedrest prescribed by a physician, a higher evaluation under Diagnostic Code 5242 is not warranted.  

Note 1 under The General Rating Formula provides for separate evaluations for any associated objective neurologic abnormalities.  38 C.F.R. § 4.71a

The Veteran reported transient paresthesia (tingling or numbness) in his lower extremities.  While these symptoms were not present at his September 2010 VA examination and the neurological testing at the time was normal, the February 2011 VA examiner found that the Veteran's intradural disk rupture would be medically likely to cause his complaints of paresthesia despite the normal examinations.  The examiner explained that paresthesia is a largely subjective complaint and transient paresthesia may not produce any objective abnormalities on testing.  The examiner also noted that the Veteran's paresthesia likely involves the cutaneous branches of distal sciatic nerves which would innervate the Veteran's lower legs and feet and is consistent with his complaints.  

A separate and compensable rating for paresthesia, a neurological abnormality associated with the degenerative joint disease of the lumbar spine is warranted. 

Staged Evaluations

The assignment of different evaluations throughout the pendency of the Veteran's appeal has been considered.  However, the medical evidence does not support staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular Consideration

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected degenerative joint disease of the lumbar spine under consideration has caused marked interference with employment, necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular scheduler standards.  There is no doubt that the Veteran has some impairment of the low back, which may interfere with his employment.  However, the regular scheduler standards contemplate the symptomatology shown in this case.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular scheduler standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996).

The Veteran is competent to report his symptomatology.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the rating evaluation of degenerative joint disease of the lumbar spine and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the detailed opinion provided by the medical professional who performed a detailed examination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In light of the foregoing, the preponderance of the evidence is against the claim for a rating in excess of 10 percent following convalescence; there is no doubt to be resolved; and a rating in excess of 10 percent following convalescence is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.71a. 


ORDER

Entitlement to a temporary total disability rating for convalescence under 38 C.F.R. § 4.30 following back surgery on May 10, 2010 is granted.  

Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the lumbar spine following the expiration of convalescence is denied. 

Entitlement to a separate and compensable rating for paresthesia, a neurological abnormality associated with the service connected degenerative joint disease of the lumbar spine is granted.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


